Richard Crabtree made his will, by which he devised certain lands to Thomas J. Latta and wife, William Hopkins and wife, William Crabtree, Moses Crabtree, Clement Crabtree, John Crabtree, Richard *Page 86 
Crabtree, Arthur Crabtree, Kemp Crabtree, and Lucy Ann Crabtree, the last six of whom are minors. He devised a certain other tract of land to be sold for the payment of debts, and that the rents, issues, and profits of the other land should be applied to the support of his minor children. The executors named in the will having renounced the office, his widow, Parthenia Crabtree, was appointed administratrix with the will annexed, and gave the bond on which this suit is brought. The administratrix filed petitions in the county court of Orange, to which the devisees were made parties, setting forth that she had exhausted all the personal estate, and that there remained a certain amount of debts (stating them) unpaid, and prayed that the lands devised to said parties should be sold for the purpose of satisfying these debts. Decrees were entered accordingly, and the debts all paid out of the proceeds (112)  of the land. Mrs. Crabtree having died, this suit was brought by the plaintiff, who was appointed administrator de bonis non
with the will annexed of Richard Crabtree, and her administrator was made a party defendant with the other obligors, her sureties. It appears by the report of Mr. Laws, to whom it was referred to state an account of Mrs. Crabtree's administration of her husband's estate, that, taking the amount of debts to be as made out by the vouchers, and rejecting charges made by her for supporting the minor children, there remained in her hands $882.22, which the commissioner thinks is the true balance. But he says, in an alternative view of the subject, that if these charges be allowed against the children, and the debts against the estate be taken to be as stated in the decrees for sale of land, that then there will be in the hands of the administratrix unadministered only $252.45. The defendants' counsel insisted:
First. That as the act of Assembly gives the surplus arising from the sale of land, made assets, to the persons who would have taken the land itself had it not been sold, the devisees themselves should have brought the suit as relators, and not the administrator de bonis non of Richard Crabtree.
Second. That the decrees by which the land was sold and to which the devisees were parties concluded them as to the amount of the debts due and owing by Mr. Crabtree's estate.
Third. Also, that the charges for supporting the minor children were correct, and that, therefore, only the smaller sum above mentioned could be recovered.
By the consent of the parties, a pro forma verdict was entered for the smaller sum, subject to be set aside and a verdict and judgment entered for the larger sum, according as his Honor should be of opinion on the points of law above stated in the second and third positions taken by the defendants. *Page 87 
On consideration of the questions reserved his Honor, being of opinion with the defendants, gave judgment for the smaller sum, and the plaintiffs appealed.
The objection made in this Court, that the action cannot be maintained by the administrator de bonis non with the will annexed of Richard Crabtree, and should have been brought on the relation of the devisees, is not tenable.
In respect to the personal estate, it is settled that if an administrator die before he has completed the settlement of the estate, by paying debts and making distribution, an administrator de bonis non must be appointed for the purpose of completing the settlement, for the reason that there is no privity between the distributee of the intestate and the personal representative of the deceased administrator, and, consequently, both of the deceased persons must be represented. Duke v. Ferebee,52 N.C. 10; Taylor v. Brooks, 20 N.C. 273;S. v. Johnson, 30 N.C. 381; S. v. Britton,33 N.C. 110.
The statute which authorizes the sale of real estate on the petition of an executor or administrator for the payment of debts makes the proceeds of sale assets for the payment of debts, and directs that the excess shall be paid by the executor or administrator to such persons as would be entitled to the land had it not been sold (Rev. Code, chap. 46, secs. 50, 51), thus putting the excess of the sale of real estate on the same footing in respect to the devisees and heirs, and imposing on executors and administrators the same duties in regard thereto as existed in relation to the rights of legatees and distributees to the excess of the personal estate and the duties of executors and administrators in regard thereto.
When, therefore, an administrator dies before he has completed the settlement of the assets derived from real estate, by paying debts and paying over the excess to the devisees or heirs at law, this unfinished duty cannot be performed by his administrator, for there is no privity between him and the devisees and heirs at law, and it is, consequently, necessary that both of the deceased persons should be represented, so that the representative of the administrator should pay over the fund to the representative of the first intestate, whose duty it is (114) made to complete the administration by paying off all the debts and paying over the excess to such persons as would be entitled to the land had it not been sold. In other words, between the administrator de bonisnon of the first intestate and the creditors and devisees or heirs there is a privity, whereas there is no privity between the latter and the *Page 88 
administrator of the first administrator. So the action is properly brought on the relation of the representative of the testator, Richard Crabtree, and it is his duty to receive the fund and complete the settlement of the estate.
We do not concur with his Honor in the view taken by him of the question reserved in respect to the effect of the decree, giving the administratrix license to sell the land. That decree was an adjudication that it was necessary to sell, and is conclusive in favor of the title acquired by the purchaser, but it is not conclusive of the question of debt or no debt, as against or in favor of creditors, or as against or in favor of the heirs. It is certainly not so in respect to creditors, because they are not parties to the proceeding, and is, consequently, not so in respect to the heirs or devisees, for an estoppel must be mutual. To make it so would be going beyond the necessity of the case, the object being simply to establish prima facie, that the personal estate is not sufficient to pay the debts, as a foundation for the action of the court in granting a license to sell the real estate, the proceeds of which are made assets to be accounted for in the settlement of the estate, when the executor or administrator must, as a matter of course, discharge himself by the production of proper vouchers.
We think it clear, therefore, that in making the settlement in this case it was the duty of the court to go behind the decree allowing the administratrix license to sell, and it is likewise clear that her charges for the support of the minor children of the testator were not proper vouchers. They were not debts of the testator, and are directed to be paid out of the rents, issues, and profits of the land. The fund raised by such rents, issues, and profits up to the time of the sale are not charges against the administratrix, and neither of these (115)  matters should have been brought into the settlement, either as items of charge or discharge.
Whether the minor children will not be entitled to the interest of the fund received by the plaintiff as excess of the proceeds of the sale of the land, the profits of which are devoted by the will for their support, is a question that will arise when he is required to make distribution, but is not now presented.
The judgment of the court below will be reversed, and judgment entered for the sum of $882.22 with interest, according to the case agreed.
PER CURIAM.                                       Reversed.
Cited: Finger v. Finger, 64 N.C. 186; Allison v. Robinson, 78 N.C. 224,231; Ham v. Kornegay, 85 N.C. 121; Temple v. Williams, 91 N.C. 91;Austin v. Austin, 132 N.C. 264. *Page 89